 1                                                                                        MW

 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
                                                    No. CV-20-00514-PHX-SPL (MTM)
 9   Marisol Mendoza,

10                           Petitioner,            ORDER
     v.
11
12   William Barr, et al.,
13                           Respondents.
14
15         Respondents have moved for permission to file a Response to the Amended Petition
16   for Writ of Habeas Corpus in excess of the page limitation. (Doc. 24.) Finding good cause
17   appearing, and no opposition from Petitioner, the motion will be granted.
18         IT IS ORDERED that Respondents’ Unopposed Motion to File a Responsive
19   Pleading in Excess of 17 Pages (Doc. 24) is granted. The Clerk of Court shall file the
20   lodged Response to the Amended Petition for Writ of Habeas Corpus (Doc. 25).
21         Dated this 13th day of April, 2020.
22
23                                                   Honorable Steven P. Logan
                                                     United States District Judge
24
25
26
27
28
